Title: To John Adams from Tench Coxe, 2 December 1797
From: Coxe, Tench
To: Adams, John




Sir
Treasury Department Revenue Office Decr. 2d. 1797.

I have the honor to make application to you upon the subject of two letters, which I have received from Oliver Wolcott Esquire, the Secretary of the Treasury. The first of those letters is dated on the 9th. of November last. Mr. Wolcott therein informed me, that he should make certain correspondence, which has lately passed between us the basis of a representation to you against me for deliberate misconduct in office. The second of the two letters, is dated on the 29th of November. In this last communication I am informed that the correspondence refered to has been laid before you. I trust, Sir, that you will deem it no improper liberty that I request you to be pleased to direct your private Secretary to transmit to me
1st. A copy of Mr. Wolcotts representation against me—
2dly A minute of the dates of the several letters from Mr. Wolcott to me, which he has laid before you, and
3dly. A minute of the dates of the several letters from me to Mr. Wolcott, which have been in like manner laid before you—
I have the honor to be, / with great respect, sir, / your most obedient Servant


Tench CoxeCommr. Of the Revenue